Citation Nr: 0518352	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  04-12 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to August 2, 2000, 
for an award of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA)  

The Board finds that the RO received the veteran's claim for 
a rating in excess of 30 percent for PTSD on January 31, 
2000.  The RO originally denied the veteran's claim in 
February 2000.  The Board finds that the veteran, through his 
attorney, filed a notice of disagreement in November 2000.  
The RO issued a statement of the case in March 2004, and the 
veteran timely perfected his appeal the following month.
  
The issue of entitlement to an effective date prior to August 
2, 2000, for an award of a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD results in attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  The common 
symptoms include totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes, associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.



CONCLUSIONS OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a 100 percent schedular disability rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  In view of the grant of a 100 percent 
disability rating for PTSD, a discussion of VA's compliance 
with this law is unnecessary.  

II.  PTSD

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances and ratings are intended, 
as far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002).  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Current criteria provide that a 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

The highest rating of 100 percent under this diagnostic code 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  The common symptoms 
include totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.

The Board finds that the RO received the veteran's claim for 
a rating in excess of 30 percent for PTSD on January 31, 
2000, along with a VA examination report dated January 19, 
2000.  The RO originally denied the veteran's claim in 
February 2000.  The Board finds that the veteran, through his 
attorney, filed a notice of disagreement in November 2000.  
The RO issued a statement of the case in March 2004, and the 
veteran timely perfected his appeal the following month.

During the pendency of the appeal, VA has examined the 
veteran a number of times since January 19, 2000.  According 
to a report based on an examination on January 19, 2000, a VA 
examiner concluded, based on a review of the veteran's 
medical records and the present evaluation, the severity of 
his symptoms limited the veteran's ability to process work 
procedures and instructions that were required in competitive 
employment.  In addition, the emotional lability impaired the 
veteran in getting along with co-workers without distracting 
them or exhibiting behavioral extremes.  These psychiatric 
problems significantly impaired the veteran in being able to 
meet the demands of work on a sustained basis in a 
competitive work environment.  The examiner concluded that 
these symptoms were present for over 12 consecutive months, 
were chronic in nature, and have a poor prognosis for 
improvement.  The examiner felt that the veteran was not 
feasible for vocational rehabilitation or competitive 
employment at this time due to PTSD and the poor prognosis 
for recovery.

The Board finds that this evidence supports a 100 percent 
rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

The subsequent outpatient VA psychiatric treatment records 
show continued severe problems due to PTSD that support a 100 
percent rating.

According to an August 2001 VA psychiatric report, the 
examiner diagnosed the veteran with chronic, severe PTSD.  
The VA examiner found that the veteran was unemployable due 
to his service-connected PTSD and assigned a GAF of 45.  
[GAF, the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  

The August 2001 VA examiner added that the veteran could not 
establish and maintain effective social and occupational 
relationships due to his PTSD.  The veteran could not 
tolerate stressful circumstances due to PTSD.  Although the 
veteran was capable of managing his benefit payments, the 
examiner opined that the veteran's psychosocial functional 
status and quality of life had become severely impaired, with 
a poor prognosis of improvement.  

Most recently, VA examined the veteran in April 2004.  The 
examination findings did not show improvement.  The assigned 
GAF was 41.

After a complete review of the evidence of record, the Board 
finds that a 100 percent schedular rating for PTSD is 
warranted, and that the findings made since the January 2000 
VA examiner to the present are the most persuasive evidence 
in this case.  The Board finds this evidence persuasive in 
support of the veteran's claim.  In view of the foregoing, 
the Board considers the criteria for a 100 percent schedular 
evaluation for the veteran's PTSD impairment are met.   


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the provisions governing the payment of monetary 
benefits.


REMAND

Regarding the effective date for the award of TDIU benefits, 
the record shows that an informal claim for TDIU benefits 
could be considered to have been received in January 2000, 
the date of a VA examination.  The RO awarded TDIU benefits 
effective from August 2000, when the RO found that the 
veteran had stopped working.  Since the Board has awarded a 
100 percent schedular rating in the decision above, it will 
be necessary for the RO to assign an effective date for that 
award.  That action could render moot, the claim for an 
earlier effective date for TDIU benefits.  

Accordingly, the case is remanded for the following action:

In light of the Board's foregoing 
decision, after the RO assigns an 
effective date for the 100 percent 
disability rating for PTSD, the RO should 
readjudicate the issue of entitlement to 
an effective date prior to August 2, 
2000, for an award of a TDIU.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


